Citation Nr: 0407057	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  92-03 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Louis DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from February 1975 to February 
1978.  He also performed verified service in the California 
Army National Guard from December 1995 to November 1998, as 
well as an additional 10 years, 4 months, and 28 days of 
service with that organization.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1991 decision by the Oakland, California, 
Regional Office (RO).


REMAND

The veteran has claimed entitlement to service connection for 
right knee and left wrist disorders, but service connection 
is granted only when the evidence shows that disability 
resulted from injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the claimant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

In December 1991, the veteran disagreed with the October 1991 
denial of service connection.  A Statement of the Case (SOC) 
was issued in February 1992, and the veteran subsequently 
perfected the appeal.

The veteran's appeal never reached the Board.  In a July 1994 
statement, he sought to "reopen" his claim, and the RO 
advised him, in February 1995, that his claim file had been 
lost.  Thereafter, an effort, only partially successful, was 
made to reconstruct the file.  The file includes the October 
1991 decision, the December 1991 Notice of Disagreement, the 
February 1992 SOC, and the transcript of an April 1992 
hearing.  That transcript shows that the veteran submitted 
multiple pages of postservice treatment records at the 
hearing.  Those records appear to be missing, although post-
1994 evidentiary development may have added some of them to 
the file.  In addition, the veteran's service medical records 
are missing.

When records are unavailable through no fault of the 
claimant's, VA has heightened duties to advise the veteran of 
alternative forms of evidence he may submit, to explain its 
findings, and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Smith v. 
Brown, 10 Vet. App. 44, 48 (1998).   It is not clear that 
these duties have been satisfied, so remand of the case is 
necessary.

In addition, several other avenues are suggested that may 
lead to relevant evidence, and remand will enable the RO and 
the veteran to explore them.  Chief among these are clinical 
records from Madigan Army Hospital.  At the April 1992 
hearing, the veteran testified that he was admitted to the 
hospital for treatment of his right knee disorder.  He must 
specify, as closely as possible, the date he was admitted.  
In addition, the veteran's medical records from the National 
Guard should be obtained.  A May 1999 letter from the 
California National Guard referred the RO to the National 
Personnel Records Center (NPRC) for records, but a July 1999 
letter from NPRC indicated that his records were not there.  
In view of his November 1998 separation from the National 
Guard, however, his records may have been en route to NPRC, 
and may now be available there.  Certainly, those records 
should include, at minimum, reports of quadrennial physical 
examinations.  

Also, the veteran has said he was treated at the San 
Francisco VAMC a month after his separation from service.  
Efforts by the RO to obtain records of that treatment have 
not, for some reason, been successful.  In the absence of 
evidence that further efforts to secure these records would 
be futile, additional action is required.

At a July 2003 Board hearing, the veteran and his 
representative indicated that the only matter on appeal was 
service connection for a right knee disorder.  A review of 
the file, such as it is, suggests that, in 1991, he also 
appealed the denial of service connection for a left wrist 
disorder.  He has not withdrawn that issue from appeal, 
hence, it remains before the Board.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted during the course of this appeal.  The VCAA 
prescribes VA duties to notify a claimant of the evidence 
needed to substantiate a claim, of the evidence VA will seek, 
and of the evidence the claimant must provide.  It also 
prescribes VA duties to help a claimant obtain evidence.  The 
VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  In this case, the RO notified the veteran of VCAA in 
June 2003, and the RO decision denying the benefits sought on 
appeal was issued in 1991.  Thus it would have been 
impossible for VA in 1991 to issue a VCAA notice consistent 
with law first enacted in November 2000.  Still, in light of 
case law holding that the VCAA has a retroactive effect, 
further action is in order to address whether the appellant 
has been prejudiced by VA's action in light of the chronology 
set forth at 38 U.S.C.A. §§5100, 5103; 38 C.F.R. § 3.159. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim is medical 
evidence that he has current right 
knee and left wrist disorders that 
are related to his military service.

b.  That, if he was treated in 
service for right knee and left 
wrist disorders, alternative forms 
of evidence of that treatment may be 
submitted including personal copies 
of military records, statements from 
service medical personnel, 
statements from service comrades, 
relevant military or civilian police 
reports, reports of physical 
examinations conducted by employers 
or insurers, postservice treatment 
or pharmacy records, or letters 
written or photographs taken while 
the veteran was in service.

c.  That he should submit to the RO 
any relevant evidence he has in his 
possession.

d.  That he should identify all VA 
and non-VA health care providers who 
have treated him for right knee or 
left wrist disorders.

2.  The veteran must be asked to specify, 
as closely as possible, the date he was 
admitted to Madigan Army Hospital.  He 
must understand that hospital admission, 
as opposed to outpatient treatment at the 
hospital, means that he was hospitalized 
at least overnight.  If he was, in fact, 
hospitalized, the RO should obtain 
clinical records of that treatment from 
NPRC.

3.  The RO must obtain the veteran's 
National Guard medical records from NPRC.  
Efforts to secure these records must 
continue until further efforts would be 
futile. 

4.  The RO must attempt to obtain 
additional evidence from the custodians 
identified by the veteran.  Specifically, 
the RO must obtain treatment records from 
the Oakland and San Francisco VA Medical 
Centers and Outpatient Clinics dating 
from 1978.  If the medical center 
continues to be unresponsive, the RO 
should request assistance from the 
Director of the VA Compensation and 
Pension Service.

5.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a VA examination to determine 
the nature and etiology of any right knee 
and/or left wrist disorder.  The claim 
files must be sent to the examiner for 
review, and the examination report must 
reflect review of the claim files as well 
as review of this remand.  The factors 
upon which medical opinions are based 
must be set forth in the report.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not that left wrist and/or 
right knee disorders were incurred or 
aggravated in-service.

6.  Upon issuance of the notice 
prescribed in paragraph 1 above, and 
completion of the development prescribed 
above, the RO must review all of the 
evidence of record, and readjudicate the 
claim.  If the decision is unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(West 2002).  The decision must address 
whether the appellant has been prejudiced 
by VA's failure to follow the 
chronological sequence set forth in 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2003).


